DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed January 19, 2021. 
Claims 1, 13 and 25 have been amended. 
Claims 15, 17, 18, 22-24 and 26 have been cancelled. 
Claims 1-14, 16, 19-21 and 25 are now pending in the application.

Allowable Subject Matter
Claims 1-14, 16, 19-21 and 25 (renumbered 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, directed to data transmission method for a front-haul transport network (FTN), independent Claim 13, directed to an data transmission device for a FTN configured to perform operations having similar functional limitations to the method of claim 1, and independent Claim 25, directed to non-transitory computer readable medium configured to perform operations having similar functional limitations to the method of claim 1, the prior art of record teaches determining a configuration parameter of a logical channel for data transmission, wherein the configuration parameter comprises a type of the logical channel, mapping the logical channel to at least one block frame of a frame based on the configuration parameter, wherein each block frame has a preset correspondence with a physical transmission resource; and transporting data carried in the at least one block frame 
Prior art of record teaches different logical channels having at least one of different transmission delays or different utilization rates of physical transmission resources, as may be seem in Choi et al, U.S. Patent Application Publication No. 20150230234 A1 (e.g., ¶ [0093] [0077] [0105]), and channel encoding format 64B/66B at the physical layer, as may be seen in Su et al, U.S. Patent Application Publication No. 20200186391 A1 (e.g., ¶ [0035]).
The prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitations wherein a format of the block frame is an encoding format of 64B/66B.
Claims 2-12, dependent from Claim 1, and Claims 14, 16, 19-20 and 21, dependent from Claim 13, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Conclusion
References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471